Order entered April 29, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00357-CV

                                 JOHN GALIOTO, Appellant

                                               V.

      HIGHER EDUCATION SERVICING CORPORATION AND NEW MEXICO
            EDUCATIONAL ASSISTANCE FOUNDATION, Appellees

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC 13-05947-C

                                           ORDER
       We GRANT appellant’s April 24, 2014 unopposed motion for extension of time to file

brief and ORDER the brief be filed no later than May 7, 2014. Appellant is cautioned that no

further extensions will be granted absent exigent circumstances.




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE